TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00006-CV


                                 In re Paul Edward Stelly, Jr.




                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                           MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus complaining of the trial court’s

order requiring him to submit to a hair follicle test. Having reviewed the petition and the record

provided, we deny the petition for writ of mandamus. See Tex. R. App. P. 52.8(a).



                                             __________________________________________
                                             Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Baker and Smith

Filed: February 11, 2021